Citation Nr: 1603138	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  15-18 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a heart disability manifested by arrhythmias and atrial fibrillation.   

2.  Entitlement to service connection for pancreatic cancer. 

3.  Entitlement to service connection for kidney cancer.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.  He served in the Republic of Vietnam from July 1971 to March 1972 and was awarded the Combat Infantryman's Badge.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the claims for service connection.  

In December 2015, the Veteran was afforded a videoconference hearing before the Board.  A hearing transcript is of record.  The Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam from July 1971 to March 1972 during the Vietnam era and he engaged in combat with the enemy.   

2.  The Veteran has diagnoses of pancreatic cancer and kidney cancer.   

3.  It is as likely as not that the Veteran's pancreatic cancer and kidney cancer are related to his presumed exposure to herbicides during his service in Vietnam.       


CONCLUSIONS OF LAW

1.  The criteria for service connection for pancreatic cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for kidney cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties is not required.  

2.  Service Connection: Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, malignant tumors are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). 

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  38 U.S.C.A. § 1116.  However, a veteran may still establish service connection for a disability or disease as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

3.  Analysis 

The Veteran served in the Republic of the Vietnam from July 1971 to March 1972 during the Vietnam era and he engaged in combat with the enemy.  Service records show receipt of the Combat Infantryman's Badge for active service in Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As the evidence of record shows that the Veteran served in the Republic of Vietnam during the applicable time period as set forth in 38 U.S.C.A. § 1116, he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f). 

The Veteran asserts that the pancreatic cancer and kidney cancer are due to his exposure to herbicides while serving in Vietnam.  

The claim of service connection for pancreatic cancer and kidney cancer on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  Pancreatic and kidney cancer are not included in the list of enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  However, the Veteran may still establish service connection for these disabilities as due to herbicide exposure with proof of direct causation.  See Combee; supra; Stefl; supra.   

The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's pancreatic cancer and kidney cancer are as likely as not due to the exposure to herbicides in service in Vietnam.  

In a December 2015, Dr. Conner, a urologist, stated that the Veteran had been his patient since March 2012.  Dr. Conner indicated that the Veteran had presented initially with kidney stones which were successfully managed and he was later was found to have a right renal mass and subsequent pancreatic cancer.  Dr. Conner indicated that the Veteran had no personal history of smoking or occupational exposure to chemicals or carcinogens other than that he was exposed to during his military service in Vietnam.  It was noted that the Veteran was physically active and had no family history of renal or pancreatic cancers.  Dr. Conner indicated that the Veteran's two synchronous and separate primary cancers are very unusual and suggestive of exposure to carcinogenic substances and are not likely sporadic.  Dr. Conner noted that the Veteran was exposed to chemicals during his service in the U.S. Army while in theater in Vietnam and he was exposed specifically to dioxin, TCDD, also known as Agent Orange.  Dr. Conner opined that the Veteran's two malignancies (renal cell carcinoma and pancreatic adenocarcinoma) are more likely than not due to his exposure to the aforementioned herbicidal agents he was exposed to during his service to our country while he was active duty in the U.S. Army in Vietnam.  

In a December 2015 statement, Dr. Hayton, an oncologist, stated that the Veteran was a patient who was currently undergoing treatment for metastatic pancreatic cancer.  Dr. Hayton noted that the Veteran also had a history of renal cell carcinoma (cancer) of the right kidney.  It was noted that until his cancer diagnoses, the Veteran had enjoyed good health all of his life; he is a lifetime non-smoker and has been physically active.  Dr. Hayton noted that from a health standpoint, the Veteran had a history of hypertension which has been well-controlled over the years and he had a history of sleep apnea for which he uses a Bi-pap machine at night, and neither of these conditions was associated with an increased risk of cancer.  Dr. Hayton indicated that there has been no family history of cancer; the Veteran had no cardiovascular, pulmonary or renal disorders; and he has no history of exposure to toxins or chemicals except during his military service in Vietnam.  Dr. Hayton indicated that the Veteran served in the active duty Armed Forces in the U.S. Army in Vietnam during the Vietnam War and during this time, he had frequent exposure to the chemical dioxin (Agent Orange).  Dr. Hayton indicated that the question arises as to whether this exposure may have been a cause of the Veteran's cancers.  Dr. Hayton stated that the development of two separate, seemingly unrelated cancers in the same individual is extremely rare and would call into question whether there might be an underlying risk for cancer.  Dr. Hayton opined that because of the lack of any other identifiable such risks, it is more likely than not that the Veteran's exposure to the herbicide dioxin (Agent Orange) is the cause of his pancreatic and kidney cancers.

In an October 2015 letter, Dr. Suh indicated that he was a pancreatic surgical specialist who performed the Laparoscopic Whipple Procedure to resect pancreatic cancer from the Veteran 20 months earlier.  Dr. Suh noted that the Veteran also had a history of kidney cancer which was treated surgically within months prior to his pancreatic surgery; he has high blood pressure treated and controlled well for several years with medication and exercise; and there is no history of diabetes, dialysis, or exposure to harmful chemicals during his employment history.  Dr. Suh noted that the Veteran has no family history for cancer, specifically pancreatic or kidney cancer.  Dr. Suh indicated that the probability of the Veteran having two primary cancers simultaneously is extremely suspicious given his personal and family history.  Dr. Suh noted that while serving in Vietnam for the U.S. Army, the Veteran was exposed to Dioxin, an herbicide often referred to as Agent Orange.  Dr. Suh opined that it was more likely than not that the Veteran's current health issues and cancer diagnoses are due to the herbicide exposure during his service in Vietnam.

The Board finds that the medical opinions are competent and credible.  The medical statements reflect a comprehensive review of the Veteran's medical history pertinent to the cancer diagnoses.  The medical doctors discussed whether the Veteran had any risk factors for the cancers in question and they provided a rationale for the medical conclusions that the pancreatic cancer and kidney cancer are likely related to the Veteran's herbicide exposure in active service.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and medical history and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  The private doctors are specialists and have the skill and expertise to render a medical opinion regarding the cause of the specific cancers in question.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  This competent and credible evidence weighs in favor of the claim for service connection.  

There is evidence that weighs against the claim for service connection for pancreatic cancer and kidney cancer.  Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Sciences  (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for pancreatic cancer and renal cancer.  See Notice, 72 Fed. Reg. 32,395 (June 12, 2007); Notice, 74 Fed. Reg. 21,258 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332 (Dec. 27, 2010); Notice, 77 Fed. Reg. 47924 (Aug. 10, 2012); and Notice, 79 Fed. Reg. 20308 (Apr. 11, 2014).

In December 2010, VA explained the most recent research done by the NAS regarding pancreatic and renal cancer in the Federal Register.  Consistent with its findings in Update 2008, the NAS, in Update 2010, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and pancreatic cancer or renal cancer.  77 Fed. Reg. 47924, 47927 (Aug. 10, 2012).  The Board notes that, in 2014, NAS released Veterans and Agent Orange (VAO), Update 2012.  This information is available on the NAS publications website, "http://www.nap.edu/," on the Internet.  In the report, on pages 299, 380 to 392, and 527 to 538, the NAS concluded that there is inadequate or insufficient evidence to determine an association between exposure to herbicides and pancreatic cancer or renal cancer.  79 Fed. Reg. 20308 (Apr. 11, 2014).

The Secretary has reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  The Board finds that the VAO Updates weigh against the claim for service connection.    

There is additional evidence that weighs against the claim.  Service treatment records do not document diagnoses of pancreatic cancer or renal cancer.  The VA examiners who conducted the June 2014 VA examinations opined that it was less likely than not (less than 50 percent probability) that the kidney cancer or the pancreatic cancer were incurred in or were caused by the claimed in-service injury, event or illness.  The rationale was that review of the service medical records did not show an history of kidney or pancreatic symptoms or diagnoses, and the kidney and pancreatic cancers are not presumptive conditions/cancers related to Agent Orange exposure at this time. 

Based on a careful review of the entire record, the Board finds the evidence is in equipoise as to whether the pancreatic cancer and kidney cancer are as likely as not due to the Veteran's exposure to herbicides in Vietnam.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for pancreatic cancer and kidney cancer is granted.     

In reaching this conclusion, the Board notes that the decision is based on the unique facts that are particular to this case.


ORDER

Service connection for pancreatic cancer is granted.   

Service connection for kidney cancer is granted.   






REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).   

The Board finds that a remand is required to obtain clarification of, and additional support for the November 2014 VA medical opinion because the VA examiner did not provide a medical opinion as to whether the claimed heart disability (atrial fibrillation) had its onset in service or is related to symptoms in service.  At the hearing before the Bord in December 2015, the Veteran reported that he experienced atrial fibrillation when he was 18 years old and was in active service and he had another episode three to six months after service.  See the Board Hearing Transcript, pages 9 to 13.  The Veteran stated that the attacks have been consistent since service.  Id.  

The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that an addendum medical opinion should be obtained to ascertain the nature and likely etiology of the claimed heart disability to include atrial fibrillation and to obtain an opinion as to whether this claimed disorder had its onset in or is related to active service.  38 U.S.C.A. § 5103A(d).  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's file to the examiner who conducted the November 2014 VA cardio examination (or if he is no longer available, a suitable replacement).  The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current heart disability to include atrial fibrillation had its clinical onset during the Veteran's period of active service and/or is related to incident or event in service.  Why or why not? 

Attention is invited to the Veteran's testimony at his Board hearing in December 2015 that he believed he experienced atrial fibrillation in active service and three to six months after service.  The VA examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  If an opinion cannot be provided without an examination, one should be provided.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


